Citation Nr: 1101078	
Decision Date: 01/10/11    Archive Date: 01/20/11

DOCKET NO.  05-05 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

3.  Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for an acquired 
psychiatric disorder, to include bipolar disorder and 
schizoaffective disorder.

4.  Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

Appellant (the Veteran) had active service from March 1978 to 
July 1980.

This appeal comes before the Board of Veterans' Appeals (Board) 
from a September 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In January 2007, the Board reopened the claim seeking service 
connection for PTSD, and remanded that claim, as well as the 
claim seeking service connection for sleep apnea, and 
applications to reopen claims seeking service connection for a 
psychiatric disorder other than PTSD, and headaches.  

In May 2009, the appeal was again remanded for corrective action.  
It has since been returned to the Board for further appellate 
action.

The applications to reopen claims seeking service connection for 
an acquired psychiatric disorder other than PTSD and chronic 
headaches are addressed in the REMAND below and are therein 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  Sleep apnea was not manifest in service; the current 
disability is not related to service or to a service-connected 
disability. 

2.  The Veteran did not engage in combat with the enemy, and her 
claimed PTSD stressors do not involve combat. 

3.  There is no verified PTSD stressor regarding a sexual assault 
in service.  


CONCLUSIONS OF LAW

1.  Sleep apnea was not incurred in or aggravated by service.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2010).

2.  PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009)) redefined VA's duty to assist the Veteran in the 
development of a claim.  VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).

Under the VCAA, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must request that the 
claimant provide any evidence in her possession that pertains to 
the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (CAVC) has 
also held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
Veteran status; 2) existence of a disability; 3) a connection 
between the Veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In this case, VA received the Veteran's application for benefits 
in March 2004.  The rating decision on appeal is dated in 
September 2004.  In an April 2004 pre-rating letter, the RO 
notified the Veteran of the evidence needed to substantiate her 
claims.  This letter also satisfied the second and third elements 
of the duty to notify by delineating the evidence VA would assist 
her in obtaining and the evidence it was expected that she would 
provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  The 
appellant has substantiated her status as a Veteran.  She was 
notified of all other elements of the Dingess notice, including 
the disability-rating and effective-date elements of her claims, 
in a January 2009 supplemental statement of the case.  The claims 
were then readjudicated in a September 2010 supplemental 
statement of the case.  

The Veteran's claim for PTSD is based on an alleged sexual 
assault.  VA will not deny a PTSD claim that is based on in-
service personal assault without first advising the claimant that 
evidence from sources other than the Veteran's service records or 
evidence of behavior changes may constitute credible supporting 
evidence of the stressor and allowing him or her the opportunity 
to furnish this type of evidence or advise VA of potential 
sources of such evidence.  38 C.F.R. § 3.304(f).  Here, the 
Veteran was advised by means of the March 2004 letter that she 
could submit evidence such as police reports, medical treatment 
reports for assault or rape, or statements from individuals with 
whom she discussed these events.  

The VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate her claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to 
assist" contemplates that VA will help a claimant obtain records 
relevant to her claim, whether or not the records are in Federal 
custody, and that VA will provide a medical examination or obtain 
an opinion when necessary to make a decision on the claim.  38 
C.F.R. § 3.159(c)(4).  

Regarding applications to reopen, the Secretary, by regulation, 
must provide some limited assistance.  See Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334, 1341 
(Fed. Cir. 2003) (VA will perform document gathering assistance 
even before claim is reconsidered); see 38 C.F.R. § 3.159(c)(1)-
(3) (2010).

In this case, VA obtained the Veteran's service treatment 
records, service personnel records, and all of the identified 
post-service private and VA treatment records.  The RO also 
obtained certification that the records of the Social Security 
Administration's (SSA's) disability determination are not 
available.  

The Veteran has not been provided with a VA examination as to the 
etiology of her claimed sleep apnea, decided here.  Under the 
VCAA, VA must provide an examination when there is competent 
evidence of a disability (or persistent or recurrent symptoms of 
a disability) that may be associated with an in-service event, 
injury, or disease, but there is insufficient information to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d); Wells v. 
Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003); McLendon v. 
Nicholson, 20 Vet. App. 79, 81 (2006).  The Veteran's reports of 
a continuity of symptomatology can satisfy the requirement for 
evidence that the claimed disability may be related to service, 
and the threshold for finding that the disability (or symptoms of 
a disability) may be associated with service is low.  McLendon, 
20 Vet. App. at 83; Locklear v. Nicholson, 20 Vet. App. 410, 419 
(2006).  Here, no examination was required because there is no 
diagnosis of sleep apnea, no record of sleep apnea in service, 
and no service-connected disability that may be related to sleep 
apnea.

As noted above, the Veteran is claiming that PTSD resulted from 
an in-service sexual assault, M21-1MR, Part III, 5.14(c)(8) 
states that, in cases of sexual assault, development to alternate 
sources for information is critical.  There is provided an 
extensive list of alternative sources competent to provide 
credible evidence that may support the conclusion that the event 
occurred, to include medical records, military or civilian police 
reports, reports from crisis intervention centers, testimonial 
statements from confidants, and copies of personal diaries or 
journals.  As discussed above, there is no such evidence 
identified in this case.  

VA regulations provide that VA may submit any evidence that it 
receives to an appropriate medical or mental health professional 
for an opinion as to whether it indicates that a personal assault 
occurred.  38 C.F.R. § 3.304(f).  However, in this case, there is 
no evidence other than the Veteran's current statements that 
supports her assertions.  The Veteran has repeatedly stated that 
she did not report the alleged assaults to anyone, and her 
service personnel records do not reflect any significant changes 
in behavior.  The only notable issue appears to be an unsigned 
Record of Proceedings Under Article 15 of the UCMJ, accusing the 
Veteran of disobeying a general order by entering a male's room 
in May 1979.  There is no reasonable possibility that submission 
of such evidence to a medical professional would result in a 
conclusive opinion regarding the occurrence of her alleged 
stressor, as she does not contend that the alleged assault 
occurred in a male's room, but that she was attacked outdoors 
while walking to her barracks.  

As noted above, this case involves a several prior remands.  A 
remand by the Board confers on the claimant, as a matter of law, 
the right to compliance with the remand orders.  Stegall v. West, 
11 Vet. App. 268, 271 (1998).  

Regarding the most recent May 2009 Remand, the Board directed 
that a copy of the SSA decision awarding disability benefits to 
the appellant and copies of the records on which SSA based the 
initial award of benefits should be associated with the claims 
folder, to include any medical examinations or other records that 
SSA considered.  In the alternative a document from the 
appropriate SS administration establishing that such records are 
not available should be associated with the file.  

In this case, the RO substantially complied with the Board's May 
2009 remand instructions by obtaining certification of the 
unavailability of records from SSA.  See D'Aries v. Peake, 22 
Vet. App. 97, 105 (2009) ("substantial compliance" rather than 
"strict compliance" is required under Stegall) (citing Dyment 
v. West, 13 Vet. App. 141, 146-47 (1999)).

II.  Analysis

Veterans are entitled to compensation from the Department of 
Veterans Affairs if they develop a disability "resulting from 
personal injury suffered or disease contracted in line of duty, 
or for aggravation of a preexisting injury suffered or disease 
contracted in line of duty."  38 U.S.C. § 1110.  To establish a 
right to compensation for a present disability, a veteran must 
show: "(1) the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service"-the so-
called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 
1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (2009).  
Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

The Veteran is seeking service connection for sleep apnea on the 
stated basis that it is secondary to dental trauma.  However, the 
claim fails for lack of legal merit on this theory of 
entitlement, as service connection for dental trauma is not in 
effect.  Indeed, it was specifically denied by the RO in April 
1999, and that matter is not on appeal.  

The Board has considered service connection on a direct basis.  
However, service treatment records reveal no complaint of or 
treatment for sleep apnea.  There is no service separation 
examination of record.  

The Veteran filed her initial post-service claim with VA in May 
1983.  At that time, she mentioned only dental issues.  She did 
not mention sleep apnea.  A claim in June 1990 was limited to 
physical complaints regarding the back and lower extremities.  
The report of a December 1990 hospitalization discussed details 
of the Veteran's physical and mental impairment, but did not 
mention sleep apnea.  A claim filed in December 1994 involved 
headaches, depression and an oral/dental claim.  Sleep apnea was 
not mentioned.  A May 2001 claim was limited to PTSD.  Indeed, 
the Veteran did not mention sleep apnea until she filed the 
current claim in March 2004, almost 24 years after she left the 
service.  

While post-service treatment records show that the Veteran has 
been prescribed sleep medications from time to time, they do not 
reflect any treatment for or diagnosis of sleep apnea.  The 
Veteran has not explained the basis for her belief that she has 
sleep apnea.  Moreover, there is no opinion that purports to 
relate sleep apnea to service, including that of the Veteran.  As 
noted above, the Veteran asserts that sleep apnea is related to a 
dental trauma, and it is uncontested that service connection is 
not in effect for such trauma.  

In sum, sleep apnea was not noted in service or for many years 
after separation, and is not related to service.  And, as the 
Veteran has no service-connected disabilities, service connection 
on a secondary basis is not warranted.  

Turning to PTSD, the Board denied the claim in July 2003.  
However, the Board reopened the claim in January 2007, based on 
its finding that new and material evidence, in the form of a 
diagnosis of PTSD, had been received.  

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible supporting 
evidence that the claimed in-service stressor actually occurred, 
and a link, established by medical evidence, between the current 
symptomatology and the claimed in-service stressor.  38 C.F.R. § 
3.304(f).

The Veteran is considered competent to report the details of a 
sexual assault, as well as her perception of mental and/or mood 
changes associated with the assault.  However, where, as here, 
the claimed stressor is not related to combat, a veteran's lay 
testimony alone will not be enough to establish the occurrence of 
the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 
(1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
Veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 
76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
Moreover, a medical opinion diagnosing PTSD does not suffice to 
verify the occurrence of the claimed in-service stressors.  See 
Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); Cohen v. Brown, 
10 Vet. App. 128, 142 (1997).

Service treatment records reveal no complaint of or treatment for 
psychiatric complaints.  There is no service separation 
examination of record.  The Veteran asserts that she has PTSD as 
a result of sexual assaults.  Service treatment records and 
service personnel records reveal no mention of sexual assault.  
This is consistent with the Veteran's statements that she did not 
report these incidents or seek treatment for them at the time.  
The Veteran filed her initial post-service claim with VA in May 
1983.  At that time, she mentioned only dental issues.  She did 
not mention psychiatric problems.  A claim in June 1990 was 
limited to physical complaints regarding the back and lower 
extremities.  A claim filed in December 1994 involved headaches, 
depression and an oral/dental claim.  A sexual assault was not 
mentioned.  Indeed, the Veteran did not mention a sexual assault 
until she filed a claim in May 2001, more than 20 years after she 
left the service.  While she mentioned depression as early as 
1995, the first reference to service stressors (sexual assault) 
and PTSD did not appear until May 2001.  

While simple inaction regarding VA claims is not particularly 
significant, the Veteran was not inactive, but sought service 
connection for several other conditions, beginning shortly after 
separation.  Thus, she demonstrated that she understood the VA 
system and availed herself of it when she believed she was 
entitled.  Indeed, she reported psychiatric problems when they 
became manifest, but still did not report a sexual assault in 
service.  Thus her inaction regarding the PTSD claim for so long 
after service, even while active with respect to other claims, 
diminishes the credibility of her current assertions regarding 
the in-service stressor.  In any event, her statements alone 
cannot support the occurrence of the claimed stressor, and the 
record does not contain corroborative evidence which 
substantiates or verifies her statements as to the occurrence of 
the claimed stressor.  The fact that she has a diagnosis of PTSD 
based on her current report of an in-service stressor is also 
insufficient to verify the occurrence of the claimed stressor.  
As there is no verified stressor, service connection for PTSD is 
not in order.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, as 
the preponderance of the evidence is against each claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).


ORDER

Service connection for sleep apnea is denied.

Service connection for posttraumatic stress disorder is denied.


REMAND

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the CAVC held that, 
in the context of an application to reopen, VCAA notice (1) must 
notify a claimant of the evidence and information that is 
necessary to reopen the claim and (2) must notify the claimant of 
the evidence and information that is necessary to establish 
entitlement to the underlying benefit sought by the claimant.  
Id. at 11-12.  The CAVC elaborated that VA is required, in 
response to an application to reopen, to look at the bases for 
the denial in the prior decision and send a notice letter that 
describes what evidence would be necessary to substantiate that 
element or elements required to establish service connection that 
were found insufficient in the previous denial.  Id.

Although, the April 2004 notice letter informed the Veteran of 
the claims that were previously denied, and of the definition of 
new and material evidence, it did not inform the Veteran of the 
bases for the previous denials, or of the type of evidence that 
would be considered new and material with respect to those 
claims.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a VCAA 
notification letter that contains the 
information required by Kent for the issues 
of whether the Veteran has submitted new and 
material evidence to reopen previously denied 
claims for service connection for an acquired 
psychiatric disorder other than PTSD, and for 
chronic headaches.  

The letter should include what constitutes 
new and material evidence to reopen each 
claim as determined by the evidence of record 
at the time of the previous final denial, as 
well as the evidence and information 
necessary to establish entitlement to the 
underlying claim for the benefit sought.  

For each of the Veteran's claimed 
disabilities, the letter should describe what 
evidence would be necessary to substantiate 
the element or elements required to establish 
the underlying claims that were found 
insufficient in the previous denials.

2.  Readjudicate the remanded claims.  If 
either benefit sought on appeal is not 
granted to the Veteran's satisfaction, she 
and her representative should be provided a 
supplemental statement of the case and an 
appropriate period of time for response.  The 
case should then be returned to the Board for 
further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


